Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-15 are presented for examination.   This office action is in response to the application filed on 9/22/2020

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

	Information Disclosure Statement
Applicants are reminded of the duty to disclose information under 37 CFR 1.56.
The information disclosure statement (IDS) submitted on 3/18/22 is being considered by the examiner

Specification
Applicants are reminded to update the status of the referenced U.S. applications in the Related Applications section and in any other corresponding area in the specification, if any.



This application is in condition for allowance except for the following formal matters: 
In the specification:
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The title should be more specific to differentiate the invention from similar inventions in the patent literature.
“target identifier”, “target data block”, and “historical mapping relationship” aspects of the invention should be mentioned in the title so that the title is more descriptive.

In the claims:
	   As to claim 1 in line 3, -- received-- should be added before “operation command” clarity.  
       In line 4, --received-- should be added before “operation command” clarity, two occurrences.  
        in line 6, -- received-- should be added before “operation command” clarity.  

     As to claim 1 in line 7, -- received-- should be added before “operation command” clarity.  
       In line 8, --received-- should be added before “operation command” clarity, two occurrences.  
        in line 10, -- received-- should be added before “operation command” clarity.  

       As to claim 15 in line 6, -- received-- should be added before “operation command” clarity.  
       In line 7, --received-- should be added before “operation command” clarity, two occurrences.  
        in line 9, -- received-- should be added before “operation command” clarity.  

Appropriate correction is required.

The following is an Examiner's statement of reasons for the indication of allowable subject matter: claims 1-15 are allowable over the prior art of record because  a search made does not detect the combined claimed elements as set forth in the claims 1-15.   Claims are allowable over the prior art of record because none of the prior art of record teaches or fairly suggests processing an operation command including determine a type of a received command, determined target identifier, executing the command to acquire a target data block, utilizing historical mapping relationship, storing the target data block and a target mapping relationship as described in the specification and together with combination of other claimed element as set forth in the claims.  

The closest prior art, “Techniques for splitting up I/) commands in a data storage system” by Koli et al. (USP 16,635,330) discloses a mapping driver executing on a derived data storage including receiving a data storage command, generating a plurality of derived data storage instructions and issuing each derived data storage instruction separately to a data storage coordination driver. However, Koli fails to discloses, suggests, or teaches all the limitations as claimed in this instant application.
Therefore, claims 1-15 are allowable over the prior art of records.

Allowable Subject Matter
Claims 1-15 are allowable over the prior art of record.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS ACTION IS SET TO EXPIRE 2 (TWO) MONTHS FROM THE DATE OF THIS LETTER.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong C Kim whose telephone number is (571) 272-4181.  The examiner can normally be reached on M-F 9:00 to 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any response to this action should be mailed to:

Commissioner of Patents 
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to TC-2100:
(571)-273-8300

Hand-delivered responses should be brought to the Customer Service Window (Randolph Building, 401 Dulany Street, Alexandria, VA 22314).


/HONG C KIM/Primary Examiner, Art Unit 2138